HARA.LSQN, J.
Proceedings before "justices of .the ’ *515peace, are not held to the same strictness that is applied to proceedings before courts of record of higher jnrisd'iction. ' The judgment of the jus Dice is, “On hearing the evidence, the court is satisfied as to the guilt of defendant, and awards the following punishmmt, — that he be imprisoned in the county jail of Mobile county for six months.” This, though a loose and informal judgment, is not on that account subject to revision on habeas corpus— Ex parte Sam, 51 Ala. 34 ; Kirby v. The State, 62 Ala. 55.
2. The more serious question presented for review is, that section 94 of what is known as the convict law of this State, approved February 18, 1895 (Acts 1891-95, p. 849), offends the clause of the constitution (Art. 4, § 2) providing, — “Each law shall contain but one subject, which shall be clearly expressed in the title.” The caption of the law is, “An Act, To regulate the manager ment of State and county convicts.” Long before this enactment, the terms, State convicts, and, county convicts, had received definite understanding, as distinguishing the one class from the other. These terras im: ply, as the word employed, would seem to indicate, that State convicts embrace all that class of persons convicted of crime and sentenced to hard labor for the State in the penitentiary, within or without the walls; and county con1 victs, embrace all those sentenced to hard labor for the county, whether in or out of the county. The statutes preceding the one under consideration, purported to furnish a complete system of government, for these two classes of criminals, and such was the design of this later enactment. It contains 115 sections, covering about thirty pages in the published acts; and was intended to embrace in a more perfect system than previous enactment on the same subject, everything, relating to the management of convicts of the two classes, after they are' placed in the hands of the authorities appointed for their management, following conviction, — their food and raiment, medical treatment when sick, shelter, kind of labor they shall perform, punishments for disobedience,' and every other thing supposed to relate to ■ convict life and labor.
That part of said section 94, with which1 we have' now-v to do; reads, “That when thd terms ' of sentence of .any convict for the crime is for tyro.-years or less; ■■’■the sen-" ■ *516\ tence shall be to hard labor for the county. And when 1 for more than two years, the sentence shall be to impris- • onmenfc in the penitentiary &c.” Here, as we plainly see, we are carriel back from win re hard labor, and the .management of the convict set in, which is the subject of this enactment, as indicated in its title, to a point after conviction and before sentence, by virtue of which sentence alone, the convict is subj<ct to the management provided for in the Act, — his conviction and sen- ■ 'tence being quite another and cliff» rent subject from that ,'of his management during the existence of the sentence. The question we consider, — of but one subject in the title of an act, to be clearly expressed therein — is thread,bare in discussion. All one has to do is to apply the established rules to the case in hand. The object of the .constitutional requirements was to keep matter, foreign jto the main object of a bill, from bting interpolated into it, either openly or surreptitiously, at some time during the stages of i¡s passage, and to have members of the legislature, and perhaps the public, informed by the title of what the bill might or might not contain. The requirement, as has been well said, is not to be so exactingly enforced as to cripple legislation; that the title may be very general and need not specify every clause of the statute, but the requirement of the constitution is met, if they are all referable and cognate to the. subject expressed, and “when the subjeit is expressed in g mural terms, everything which is necessary to make a complete enactment in regard to it, or which results as a complement of the thought contained in the general expression, is included in and authorized by it.” Ballentyne v. Wickersham, 75 Ala. 533, and authorities cited. Now, this caption is very general, in reference to the subject, — that of the management of convicts. And applying to it, the most generous liberality of construction, how can .it be said, that the subject of the sentence of bonvicts, comes fairly within its meaning, is referable or •cognate to-the subject expressed, or results as a complement -of ¿he thought contained in the general expression of the management'of convicts? If this.section is germane to the title, it Would ,s,eem to follow, that the legislature might .have proceeded in the .act,, to-legislate generally' on thesubject of the punishmentOf criminals convicted of crime.and abolished capital punishment, established- a *517whipping post, and revised largely, the criminal statutes of the State. In our opinion ihe section offends the provision of the constitution referred to, forbidding legislation of this character.
3. The laws regulating the sentence of convicts as they existed before the date of this enactment, we must hold, ■ were not repealed by it, but are still of force. — Randolph v. Builders & Planters Supply Co. 106 Ala. 501 ; Code, § 4492.
■ 4. Justices of the peace in this State, have jurisdiction to finally try and punish certain specified offenses, among which are assaults and batteries, Cotie, § 4233. Section 3o47 provides, that one convicted of an assault, or an assault and battery, may be fined, within prescribed limits, and also imprisoned in the county jail, or sentenced to hard labor for the county, for not more than six months. The charter of the Port of Mobile, approved Dec. 10, 1886 (Acts 1886-7, p. 231), bestows on the mayor of the city of Mobile, “the authority of a justice ofthep'aoe in all criminal m ttters arising within the precinct of said city of Mobile.” • Section 17. The may- or had jurisdiction of the person and the offense, and did not exceed it in this case.
Petition denied.
BmcKELL, C. J., dissenting.